DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/15/2021 have been entered and fully considered.  Claims 1-10 are pending.  Claims 8-10 are new.  Claims 1-3 and 7 are amended.  Claims 1-10 are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Input unit in claim 1,
Measurement unit in claim 1,
Control unit in claim 1,
Hydrogen separation unit in claim 4,
Input unit in claim 7,
Measurement unit in claim 7, and
Control unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The hydrogen separation unit in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, the claims each recite “a fuel battery configured to … supply all of power to the reformer for continuous hydrogen production”.  As written, this appears to require that the fuel battery supply all of its power to the reformer.  However, the specification does not appear to provide support for this limitation.  Of note is paragraph [0016]: “Since the output power of the fuel battery of the hydrogen-producing device according to the present invention is greater than the power consumed by the 
Regarding claim 8, the claim recites “the method further comprises the following stopping step which is initiated when a stop order is input into the control unit…”  The rest of the claim is omitted for brevity.  However, the specification does not provide support for the claim limitations as recited in instant claim 8.  In particular, claim 8 requires no order to the steps while the steps as described in paragraph [0029] and Fig. 3 of the specification as filed require a specific order (i.e. step S11, then step S12, etc.).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “the method further comprises the following stopping step which is initiated when a stop order is input into the control unit”.  It is unclear what applicant intends to refer to with “the following stopping step” given that this limitation is followed by multiple steps of “stopping” and not all of the following steps 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0114984 A1 (“Edlund”) in view of US 2015/0238922 A1 (“Kambara”) and US 2008/0213637 A1 (“Steinberg”).
Regarding claim 1, Edlund discloses a fuel cell system 10 (“the hydrogen-producing device”) (Abstract; Figs. 5, 6, 10, 11) comprising: 
a feed stream delivery system 70 including a valve assembly (“the input unit”) connected to a supply and configured to introduce a hydrogen-containing feedstock ([0019]-[0021], [0038]); 
a fuel processor 12 including a reformer 30 configured to decompose the feedstock introduced by the feed stream delivery system 70 to produce a hydrogen-containing gas ([0019]-[0021], [0024]-[0031]); 

a pressure transducer 114 (“the measurement unit”) in communication with storage device 60 and configured to measure a storage amount of hydrogen-containing gas in the storage device 60 ([0044], [0058]); 
a fuel cell stack 22 (“the fuel battery”) configured to generate power using hydrogen produced by the reformer 30, and power the operation of the fuel cell system (which would include the reformer) ([0023], [0039]); 
a product hydrogen stream 54 (“the fuel hydrogen supply path”) configured to supply at least part of the hydrogen produced by the reformer 30 to the fuel cell stack 22 ([0018]);
a purge stream 84 (“the outside supply path”) configured to supply part of the hydrogen produced by the reformer to an outside ([0040]); and 
a controller 120 (“the control unit”) configured to receive measurement data from pressure transducer 114 ([0058]) and control the amount of hydrogen-containing gas produced by the reformer, the storage amount of hydrogen-containing gas of the hydrogen storage container, and the amount of power generated by the fuel battery ([0048], [0055]-[0056], [0058]-[0060]).
Edlund further teaches that during cold startup, the controller 120 may be powered on and send a signal to start feeding air and hydrogen to fuel cell stack 22 to produce an electric current to satisfy an applied load.  Hydrogen stream 64 is fed from the hydrogen storage system 58 to the anode region 76 of fuel cell stack 22 ([0059]).  
While Edlund is silent regarding the control unit storing a threshold value of the measurement data corresponding to a minimum amount of hydrogen-containing gas necessary for start-up of the fuel battery, comparing the received measurement data with the threshold value, and performing control to increase the storage amount of the hydrogen storage container when the measurement data is lower than the threshold value, this would have been obvious over Edlund.  Edlund teaches that upon a cold startup hydrogen stream 64 is fed from the hydrogen storage system 58 to the anode region 76 of fuel cell stack 22.  Until fuel processor 12 is able to start producing suitable amounts of hydrogen gas, hydrogen stream 64 is drawn from hydrogen storage system 58.  The length of time during which hydrogen gas is drawn from the hydrogen storage system is dependent upon the particular fuel processor used.  Time periods of 1 minute or more, 10 minutes or more, 30 minutes or more, and 60 minutes or more are within the scope of the present invention ([0059]).  Edlund further teaches that when the controller detects that additional hydrogen gas is required to recharge the hydrogen storage device, it may send a command signal to delivery system 70 so that more hydrogen gas is generated ([0056]).  Therefore, given the teaching of generating additional hydrogen gas when the controller detects additional hydrogen gas is required to recharge the hydrogen storage device and the teaching of drawing hydrogen gas from the hydrogen storage system for a period of time upon a cold start as required by the reformer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the amount of 
Edlund is silent regarding supplying all of power to the reformer for continuous hydrogen production and a power supply path configured to supply power generated by the fuel battery to the reformer.
Edlund discloses fuel processor 12 is any suitable device that produces hydrogen gas ([0024]), such as a reformer ([0025]-[0031]).  Kambara discloses a hydrogen generating apparatus 1 comprising a plasma reactor 3 for decomposing the raw material (Fig. 1; [0010], [0029], [0032]-[0034]).  The hydrogen separation unit is capable of separating hydrogen from the raw material turned into plasma inside the plasma reactor and transmits the hydrogen to a hydrogen discharge port side ([0027]).  The hydrogen generating apparatus does not demand the use of any expensive catalysts to generate hydrogen.  Such an apparatus can be inexpensively structured as compared to the prior art, and the hydrogen can accordingly be produced with lower cost.  Further, this apparatus, wherein hydrogen is generated from ammonia transformed into plasma by electric discharge, can generate hydrogen at higher rates than generating hydrogen through catalytic reactions ([0016]).
Steinberg discloses a hydrogen generation reactor comprising a plasma reactor 100.  Steinberg teaches providing a power conditioning unit 165 to change the voltage or current of the electricity produced by the fuel cell 150 to match the requirements of the plasma reactor 100.  The fuel cell 150 produces electricity 166 to run the plasma reactor (transferred via a power supply path).  This enables operation independently of the electrical power grid ([0029]).  It would have been obvious to a person having 
Regarding claim 2, modified Edlund discloses the hydrogen-producing device of claim 1.  Edlund discloses electric current produced by the fuel cell may be used to meet the electrical load applied by one or more devices 25, as well as to power the operation of the fuel cell system.  The fuel cell system comprises controller 120.  When taking into account the external load (i.e. one or more devices 25) and the remaining components of the fuel cell system, the power consumed by the reformer will necessarily be less than the power generated by the fuel cell.
Regarding claims 4-6
Kambara discloses a hydrogen generating apparatus 1 comprising a plasma reactor 3 for decomposing the raw material ([0010], [0029]) and including a gas supply passage 9 and hydrogen flow channel 11; a high-voltage pulse power supply 2 ([0036]-[0037]); and a hydrogen separation membrane 12 that that demarcates the hydrogen discharge port side of the plasma reactor (Fig. 1; [0032]-[0034]).  The hydrogen separation unit is capable of separating hydrogen from the raw material turned into plasma inside the plasma reactor and transmits the hydrogen to the hydrogen discharge port side ([0027]).  The hydrogen separation membrane is capable of acting as a high-voltage electrode by being supplied with power, and causes an electric discharge between the hydrogen separation membrane and a grounding electrode to turn the raw material into plasma ([0027], [0034]).  The raw material may be ammonia or urea ([0009]-[0010], [0051]).  The hydrogen generating apparatus does not demand the use of any expensive catalysts to generate hydrogen.  Such an apparatus can be inexpensively structured as compared to the prior art, and the hydrogen can accordingly be produced with lower cost.  Further, this apparatus, wherein hydrogen is generated from ammonia transformed into plasma by electric discharge, can generate hydrogen at higher rates than generating hydrogen through catalytic reactions ([0016]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the hydrogen generating apparatus of Kambara in the fuel cell system of Edlund.  As noted above, Edlund teaches the fuel cell stack 22 is configured to power the operation of the fuel cell system (which would include the reformer) ([0039]).
Regarding claim 7, Edlund discloses a method of operating a fuel cell system 10 (“the hydrogen-producing device”) (Abstract; Figs. 5, 6, 10, 11), the fuel cell system comprising: 
a feed stream delivery system 70 including a valve assembly (“the input unit”) connected to a supply and configured to introduce a hydrogen-containing feedstock ([0019]-[0021], [0038]); 
a fuel processor 12 including a reformer 30 configured to decompose the feedstock introduced by the feed stream delivery system 70 to produce a hydrogen-containing gas ([0019]-[0021], [0024]-[0031]); 
a hydrogen storage device 60 (“the hydrogen storage container”) configured to temporarily store the hydrogen-containing gas produced by the reformer ([0032]-[0034]); 
a pressure transducer 114 (“the measurement unit”) in communication with storage device 60 and configured to measure a storage amount of hydrogen-containing gas in the storage device 60 ([0044], [0058]); 
a fuel cell stack 22 (“the fuel battery”) configured to generate power using hydrogen produced by the reformer 30, and power the operation of the fuel cell system (which would include the reformer) ([0023], [0039]); 
a purge stream 84 (“the outside supply path”) configured to supply part of the hydrogen produced by the reformer to an outside ([0040]); and 
a controller 120 (“the control unit”) configured to receive measurement data from pressure transducer 114 ([0058]) and control the amount of hydrogen-containing gas produced by the reformer, the storage amount of hydrogen-containing gas of the 
Edlund further teaches that during cold startup, the controller 120 may be powered on and send a signal to start feeding air and hydrogen to fuel cell stack 22 to produce an electric current to satisfy an applied load.  Hydrogen stream 64 is fed from the hydrogen storage system 58 to the anode region 76 of fuel cell stack 22 ([0059]).  As discussed above, the fuel cell stack 22 powers the operation of the fuel cell system (which would include the reformer) ([0039]).  When the controller 120 detects that fuel processor 12 is producing sufficient hydrogen gas to satisfy the requirements of fuel cell stack 22, the controller may initiate flow of hydrogen stream 54 and terminate flow of hydrogen stream 64 ([0059]).
While Edlund is silent regarding the control unit storing a threshold value of the measurement data corresponding to a minimum amount of hydrogen-containing gas necessary for start-up of the fuel battery, comparing the received measurement data with the threshold value, and performing control to increase the storage amount of the hydrogen storage container when the measurement data is lower than the threshold value, this would have been obvious over Edlund.  Edlund teaches that upon a cold startup hydrogen stream 64 is fed from the hydrogen storage system 58 to the anode region 76 of fuel cell stack 22.  Until fuel processor 12 is able to start producing suitable amounts of hydrogen gas, hydrogen stream 64 is drawn from hydrogen storage system 58.  The length of time during which hydrogen gas is drawn from the hydrogen storage system is dependent upon the particular fuel processor used.  Time periods of 1 minute or more, 10 minutes or more, 30 minutes or more, and 60 minutes or more are within 
Edlund discloses fuel processor 12 is any suitable device that produces hydrogen gas ([0024]), such as a reformer ([0025]-[0031]).  However, Edlund does not expressly disclose the reformer produces hydrogen by decomposing the raw material and turning it into plasma and supplying all of power to the reformer for continuous hydrogen production and a power supply path configured to supply power generated by the fuel battery to the reformer.
Edlund discloses fuel processor 12 is any suitable device that produces hydrogen gas ([0024]), such as a reformer ([0025]-[0031]).  Kambara discloses a hydrogen generating apparatus 1 comprising a plasma reactor 3 for decomposing the raw material (Fig. 1; [0010], [0029], [0032]-[0034]).  The hydrogen separation unit is capable of separating hydrogen from the raw material turned into plasma inside the plasma reactor and transmits the hydrogen to a hydrogen discharge port side ([0027]).  
Steinberg discloses a hydrogen generation reactor comprising a plasma reactor 100.  Steinberg teaches providing a power conditioning unit 165 to change the voltage or current of the electricity produced by the fuel cell 150 to match the requirements of the plasma reactor 100.  The fuel cell 150 produces electricity 166 to run the plasma reactor (transferred via a power supply path).  This enables operation independently of the electrical power grid ([0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the reformer of Kambara for the benefits of lower cost and generating hydrogen at higher rates than with catalytic reactions, and to power the reformer with the power generated by the fuel cell as taught by Steinberg to enable operation independently of the electrical power grid.
Regarding claim 8, modified Edlund discloses the operating method of claim 7.  Given Edlund’s preference for storing a suitable amount of hydrogen in the hydrogen storage system 58 to use during a cold startup or other situations in which the fuel processor is not producing hydrogen gas ([0059], [0061]) and the teaching of replenishing the stored hydrogen ([0060]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 10, modified Edlund discloses the operating method of claim 7.  It is deemed that the amount of hydrogen generation is an inherent characteristic and/or property of the specifically disclosed reformer.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0114984 A1 (“Edlund”) in view of US 2015/0238922 A1 (“Kambara”) and US 2008/0213637 A1 (“Steinberg”) as applied to claims 1 and 7 above, and further in view of US 2005/0123814 A1 (“Calhoon”).
Regarding claims 3 and 9, modified Edlund discloses the hydrogen-producing device of claim 1 and the operating method of claim 7.  Edlund discloses the fuel cell may be a proton exchange membrane (PEM) fuel cell ([0023]) but is silent regarding the fuel battery having an operating temperature of 100 °C or less.
Calhoon teaches that PEM fuel cells operate at relatively low temperature about 80 °C ([0025]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have operated the fuel cell at the claimed operating temperature because, as shown by Calhoon, it is a known operating condition and operating at the claimed temperature would yield predictable results.

Terminal Disclaimer
The terminal disclaimer filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Number 16/333,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The objection to the drawings has been withdrawn.
In view of the amendment to claim 2, the objection to said claim is withdrawn.
Applicant’s arguments, see pp. 8-9, filed 03/15/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pp. 9-12, filed 03/15/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection as presented in the previous Office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2002/0114984 A1 (“Edlund”) in view of US 2015/0238922 A1 (“Kambara”) and US 2008/0213637 A1 (“Steinberg”).
In view of the terminal disclaimer noted above, the provisional nonstatutory double patenting rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727